Barker, J.
Under the location more than ten miles of railway could be built in Agawam alone. Therefore there is no ground for implying a condition that the plaintiff should be authorized to build outside of that town, and for the same reason the evidence excluded by the master was immaterial.
It is plain from the facts found by the master that the obligation to pay over the $2,000 was not one imposed by the select*587men at their own instance, and that such a payment was first suggested and offered by the plaintiff itself in asking for" a location, and that the condition as incorporated in the grant of location was one drafted by their own attorney and was more than once accepted by the plaintiff. Under such circumstances the payment was not involuntary or constrained. See Boston & Sandwich Glass Co. v. Boston, 4 Met. 181, 188.
The plaintiff is in this position — If the condition was a proper one there is no reason why the plaintiff should have the money back. If it was against public policy the plaintiff can no more have the help of the courts to recover the money than to recover a bribe. It did not act under any necessity, but of its own voluntary choice, and in declining to aid in the recovery of money voluntarily paid against public policy the courts leave the plaintiff where it has seen fit to place itself.

Decree reversed and hill dismissed with costs.